Case 9:19-cv-80561-RLR Document 19 Entered on FLSD Docket 11/06/2019 Page 1 of 1



                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 9:19-CV-80561-ROSENBERG/REINHART

NAHOSHA BRAZIEL-ADAMS,

     Plaintiff,

v.

OCWEN LOAN SERVICING, LLC,

   Defendant.
_________________________________/

                                            ORDER CLOSING CASE

          This cause is before the Court on the parties’ Joint Stipulation of Dismissal with Prejudice at

docket entry 18. In light of the fact that this case has been dismissed, it is

          ORDERED AND ADJUDGED:

          1.         The Clerk of the Court is instructed to CLOSE THIS CASE.

          2.         All pending motions are DENIED AS MOOT and all deadlines are terminated.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 6th day of November,

2019.


                                                       _______________________________
                                                       ROBIN L. ROSENBERG
                                                       UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
